Citation Nr: 0109910	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1960 to April 
1964.  In addition, there is documentation of record showing 
that the veteran served in the National Guard during the 
period from April 1987 to September 1992.  However, the 
veteran maintains that he served in the National Guard 
between 1974 and 1992.  Although some service medical records 
have been received relating to the time period in question, 
all periods of this service have not been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
hemorrhoids and assigned a non-compensable rating, and for 
bilateral hallux valgus, and assigned a non-compensable 
rating.  The RO denied entitlement to a 10 percent rating 
based upon multiple, non-compensable, service-connected 
disabilities.  The RO denied service connection for bilateral 
hearing loss and tinnitus based on a finding that those 
claims were not well-grounded.  Thereafter, the veteran 
perfected his appeal with regard to the claim of service 
connection for bilateral hearing loss.  At a February 2000 
personal hearing at the RO before a hearing officer, he also 
expressed disagreement with the denial of service connection 
for tinnitus, but he has not yet been issued a statement of 
the case on that issue, as noted below.  The veteran did not 
initiate an appeal as to any other issue.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Currently, the veteran claims that his current bilateral 
hearing loss is due to noise exposure during service.  The 
veteran asserts that during active duty, he was exposed to 
loud noises during his duty as an ammunition specialist.  In 
addition, the veteran maintains that during his numerous two 
week active duty or inactive duty for training sessions, he 
was exposed to loud noises from the tanks and the shooting 
range.  (Other potential sources of acoustic trauma may 
include the veteran's civilian employment as a carpenter and 
as a long haul driver.)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  Additionally, the 
pertinent laws and regulations provide that sensorineural 
hearing loss will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the record shows that hearing loss as defined 
under 38 C.F.R. § 3.385 was demonstrated on March 1982, May 
1986, and August 1990 National Guard examinations.  In 
addition, the veteran submitted a private audiological 
examination performed by James L. Bergman, M.D., which also 
showed hearing loss as defined under 38 C.F.R. § 3.385.  Dr. 
Bergman indicated that the veteran had been his patient since 
1988.  He opined that the veteran's hearing loss may be 
related to his work in a tank unit during service.  

At the outset, the Board notes that the RO should verify all 
of the veteran's periods of service to particularly include 
all periods of active duty for training and inactive duty 
training.  Additionally, all service medical records for 
those periods should be obtained as they are not all 
currently of record.  The Board further notes that Dr. 
Bergman's complete clinical records are not of record.  In 
addition, the veteran indicated that he underwent a VA 
examination in March 2000.  Although this examination report 
was requested from the VA Columbia VA Medical Center, it was 
indicated that there was no record of this examination.  It 
appears clear that the veteran wants to be examined by VA and 
in light of the record and the Veterans Claims Assistance Act 
of 2000, he should be afforded a VA audiological examination 
by an examiner who has had the opportunity to review the 
entire record.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In addition, as noted in introductory portion of this 
decision, in the September 1999 rating decision, service 
connection for tinnitus was denied.  At a February 2000 
personal hearing at the RO before a hearing officer, the 
veteran also expressed disagreement with the denial of 
service connection for tinnitus.  As such, the RO is now 
required to send the veteran a statement of the case as to 
the issue of service connection for tinnitus in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board notes that both the claims of service connection 
for bilateral hearing loss and tinnitus were denied as not 
well-grounded.  The Board also points out that in light of 
the recent amendment to 38 U.S.C.A. § 5107, noted above, 
there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits.  
Hence, on remand, the claim for bilateral hearing loss should 
be adjudicated on the merits and in the statement of the case 
on the issue of service connection for tinnitus, that issue 
should be addressed on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should verify all of the 
veteran's periods of service to 
particularly include all periods of 
active duty for training and inactive 
duty training.  Additionally, all service 
medical records for those periods should 
be obtained and associated with the 
record.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for ear and hearing 
disorders pertaining to the veteran.  
This should specifically include any 
outstanding records from the Columbia VA 
Medical Center and from Dr. Bergman and 
any other source or facility identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, or other evidence which 
would support his claim that he has a 
hearing impairment linked to military 
service, and the RO should afford him an 
opportunity to do so before arranging for 
the veteran to undergo medical 
examination.  

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination to 
determine the current nature, extent, and 
etiology of the veteran's bilateral 
hearing loss and any tinnitus disability 
that may be present.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated testing 
should be completed.  The examiner should 
also elicit from the veteran a detailed 
history of his exposure to acoustic 
trauma and the progression of his hearing 
impairment, before, during and after 
military service.  With respect to 
bilateral hearing loss and tinnitus, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that each disorder was caused or 
aggravated by the veteran's military 
service.  The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current hearing loss 
and/or tinnitus disability and the 
veteran's military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for bilateral hearing 
loss disability on the merits in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

9.  The RO should send the veteran a 
statement of the case as to the issue of 
tinnitus which is to be considered on the 
merits of the claim and in light of the 
all the evidence of record to include any 
obtained in accordance with this REMAND, 
and in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


